Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Doc8 Filed 08/23/19 Entered 08/23/19 14:30:01

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re Involuntary Chapter 11
1934 Bedford, LLC, Case no. 19-4475]

Debtor.

 

MOTION TO LIFT THE AUTOMATIC STAY

1930 Bedford Avenue LLC (“Mortgagee”), the holder of first mortgages on the
property owned by 1934 Bedford, LLC (the “Debtor”) at 1930-1934 Bedford Avenue, Brooklyn,
New York (the “Property”), as and for its motion for the entry of an order under II U.S.C.
543(d) excusing Gregory La Spina, as Supreme Court appointed receiver (the “Receiver”) from
compliance with 11 U.S.C. 543(a), and authorizing the Receiver to take possession of the
Debtor’s real property at 1930-1934 Bedford Avenue, Brooklyn New York and to exercise his
duties under the Receiver appointment order entered by the Supreme Court of Kings County on

June 11, 2019, respectfully represents as follows:

(a) This case has earmarks of a sham involuntary petition filed to obstruct the
Mortgagee’s foreclosure action and to obtain control over the Property’s $200,000
of monthly rental income with no obligation to pay debt service, no accountability,
and none of the burdens of a Chapter 11 debtor in possession, and

(b) The Supreme Court and the Appellate Division have repeatedly denied the Debtor’s

attempts to vacate the Receiver Order; this Court should not reward the Debtor’s
attempt to collaterally attack that Order by abusing the Bankruptcy Code.

BACKGROUND

l, On August 2, 2019, an involuntary petition was filed against the Debtor
under section 303 of the Title 11 of the United States Code, 11 U.S.C. “101 et seq. (the

“Bankruptcy Code”) by Simply Brooklyn Realty asserting an $18,000 claim, HTC Construction
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Doc8 Filed 08/23/19 Entered 08/23/19 14:30:01

Management, Inc. asserting a $100,000 claim, and HTC Plumbing, Inc. asserting a $25,000

claim (the “Petitioners”).

2. The Debtor owns the real property located at 1930-1934 Bedford Avenue,

Brooklyn, New York (the “Property” pictured below:

 

3. The Property is a seven-story and cellar, elevator, mixed use rental

building containing community facilities in the cellar, first and second floors, thirty-eight (38)

apartments on the upper floors, and a 19-car parking garage. The gross building area is 59,212
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Doc8 Filed 08/23/19 Entered 08/23/19 14:30:01

square feet and the net rentable area is 50,187 square feet. When fully leased, the rent roll

indicates aggregate rents of $2,436,744 per year, or more than $200,000 per month.

4. According to an appraisal the Debtor submitted on June 23, 2019 in the

foreclosure action, the Property value is $38,600,000.

5. The Mortgagee holds first mortgages in the principal amount of
$15,000,000. As set forth in Mortgagee’s August 31, 2019 payoff letter (Exhibit A), the total
amount due as of August 31, 2019 is $18,689,275. Per diem 24% interest accrues at $10,000 per
day. Copies of the loan documents and assignment documents (“Loan Documents”) are
collectively annexed hereto as Exhibit B. The Mortgagee’s June 3, 2019 foreclosure complaint
(“Foreclosure Complaint”), a copy of which is annexed hereto as Exhibit C, identified additional
secured claims of record against the Property totaling about $1,686,812. Secured claims thus
total approximately $20,377,000. The Debtor has not disclosed the existence of unsecured

claims above the $143,000 asserted by the petitioners.

6. In summary, until the Debtor discloses its assets and liabilities and income
and expenses, the claims against the Debtor appear to total about $20,500,000. Based on the
—_—_—

Debtor’s $38,600,000 appraisal, the Debtor appears to have about $18,000,000 of equity in the
ee)

Property above creditor claims, and monthly income of about $200,000.

7. The Debtor stopped defaulted on the February 2019 note payment and the
Mortgagee’s loan matured by its terms on February 28, 2019. There has been no accounting for
the $200,000 per month of Property income (i.e. $1,400,000) since the Debtor stopped paying in
January. On June 3, 2019 the Mortgagee filed the Foreclosure Complaint based on the February
payment defaults, an unauthorized $1,500,000 subordinate mortgage dated August 29, 2018 and

the existence of mechanics liens.
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Docs Filed 08/23/19 Entered 08/23/19 14:30:01

8. By order dated June 11, 2019 (the “Receiver Order,” Exhibit D), the

CS,

Supreme Court appointed the Receiver to take possession of the Property and the rental income.

9. On June 23, 2019, the Debtor requested an emergency order to show cause
for injunctive relief vacating the Receiver Order pending determination of the Debtor’s motion to

vacate.

10. The Supreme Court denied the application for injunctive relief and set the
matter down for a hearing on the merits. The Debtor appealed both the Receiver Order and the
denial of injunctive relief. On June 27, 2019, the Appellate Division affirmed the Receiver
Order (Exhibit E). On July 10, 2019, the Supreme Court denied the Debtor’s order to show

cause on the merits.

11. | Meanwhile, on June 17, 2019 the Debtor sued the Mortgagee in a special
proceeding under RPL § 274-to compel the Mortgagee to retract is prior payoff letter and replace
it with a payoff letter that did not include default interest and other charges. The Debtor falsely
argued that it had received oral default waivers, despite the loan documents prohibition on oral
waivers to preclude such self-serving arguments. The Debtor falsely argued further that the
Mortgagee failed to give default notices, despite there being no obligation in the loan documents

to give notice of unauthorized subordinate liens.

12. RPL § 274-a is limited to compelling delivery of a payoff letter. It can’t
be used to dispute the amounts asserted in a payoff letter. The Supreme Court advised the
Debtor that the relief it was seeking went beyond the statute and that the Debtor must dispute the
Mortgagee’s payoff letter in the foreclosure action. Since then, the Debtor has done nothing in

the foreclosure action to raise any such dispute. Instead, the Debtor retained additional
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Docs Filed 08/23/19 Entered 08/23/19 14:30:01

foreclosure counsel who specializes in Kings County politics. There is no pending objection to

the Mortgagee’s claim in any court.

13. On August 2, 2019, the Receiver filed his bond. The same day, the

Petitioners filed this case.

(a) This case has earmarks of a sham involuntary petition filed to obstruct the
Mortgagee’s foreclosure action and to obtain control over the Property’s $200,000
of monthly rental income with no obligation to pay debt service, no accountability,
and none of the burdens of a Chapter 11 debtor in possession

14. As explained by Collier on Bankruptcy, the rule is that it is improper to

file a collusive involuntary petition to stall a foreclosure action. 2 Collier on Bankruptcy para
tS

303.06 and 303.33. Collier notes further that the bankruptcy courts in Jn re Stern 268 B.R. 390

 

(Bankr. S.D.N.Y. 2001) and Jn re Grossinger, 268 B.R. 386, 387 (Bankr. $.D.N.Y. 2001) have
given notice that such collusive involuntary petitions do not go unpunished. In Grossinger, the
Court observed that “[w]ithin the past year or so courts in the Southern and Eastern Districts
have experienced a number of patently baseless and improper involuntary filings.” And the
Court in Stern stated that: “Sanctions are assessed, and the decision here and in Jn re Grossinger
are published, to give notice to the bar and future petitioning creditors that sham involuntary

petitions may not be filed in this court without consequences.” Stern at 268 B.R. at 395, as cited

in 2 Collier at para 303.33, notes 3 and 6.

15. Here, the timing of the involuntary was no coincidence. It was filed the
day the Receiver filed his bond and was qualified to take possession of the Property and its rental
income. Having exhausted its State Court options, the only way left to obstruct the Receiver was

a bankruptcy filing. For undisclosed reasons, the Debtor was unwilling to file a voluntary
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Doc8 Filed 08/23/19 Entered 08/23/19 14:30:01

petition. The Debtor undoubtedly prevailed upon the Petitioners to file the involuntary Petition

to achieve the same result.

16. Absent collusion, it is unlikely that vendors with (alleged) claims totaling
only $143,000 would track their customer’s foreclosure action so closely that they would know
enn
that a receiver had been appointed, let alone when the receiver would file his bond. And have

bankruptcy counsel lined up that day to file an involuntary petition.

17. Were they following the foreclosure so closely, and their goal was to
avoid non-payment, Petitioners would have known that the Debtor appears to have $18,000,000

of equity in the Property and $200,000 of monthly income.

18.  Objectively, the Receiver’s appointment did not put them at greater risk of

 

nonpayment than a Chapter 11 filing. Either way, the Debtor had sufficient resources to pay
Petitioners’ claims, and either way Petitioners were unlikely to be paid until the Property was

sold or refinanced.

19. An involuntary petition would not, therefore, benefit the Petitioners. But a
legitimate non-collusive involuntary petition would put the Petitioners at serious risk under
section 303(i) of the Bankruptcy Code for damages and legal fees if the Debtor successfully
dismissed the involuntary petition. With $38,000,000 of Property value and $200,000 of
monthly income affected by an involuntary filing, such legal fees and damages could easily
exceed Petitioners’ (alleged) claims. Petitioners retained experienced counsel who would not
have exposed Petitioners to such serious risk for no serious benefit, absent the Debtor’s support

for the Petition.
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Doc8 _ Filed 08/23/19 Entered 08/23/19 14:30:01

20. | The conclusion that Debtor thus orchestrated a sham involuntary petition

is inescapable.

21. The Debtor’s post-filing conduct confirms the likelihood that this is a
collusive filing. The Debtor has neither answered the involuntary petition nor consented to
Chapter 11 relief. Instead, the Debtor is flaunting its control over the $200,000 of monthly

income while paying no debt service, providing no accounting, and answering to no one.

22. For example, when the Mortgagee inquired as to the Debtor’s intentions
regarding the involuntary Petition, the Property and the rental income, the Debtor’s counsel told
the Mortgagee it would consent to payment of debt service, a cash collateral stipulation and entry
of an order of relief only if the Mortgagee consented to bankruptcy stay relief solely to permit
determination of the Mortgagee’s claim in the foreclosure action. This, despite the fact that (a)
there is no pending motion in the foreclosure action disputing those amounts, and (6) claims

objections are subject to the Bankruptcy Court’s core jurisdiction.

23. | The Mortgagee is prepared to litigate in either the Supreme Court or this
Court. But the Mortgagee will not agree to proceed in both forums with the Debtor dictating

which judge hears which issues.

24. | The Debtor can’t have its cake and eat it too. The Debtor should not be
permitted to exploit a sham involuntary bankruptcy to delay this case while enjoying the benefits
of bankruptcy with none of the burdens. With no controls over the $200,000 of monthly cash

collateral and with interest running at $10,000 per day, the damage to the Debtor’s estate accrues

daily.
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Doc8 Filed 08/23/19 Entered 08/23/19 14:30:01

RELIEF REQUESTED HEREIN

(b) The Supreme Court and the Appellate Division have repeatedly denied the Debtor’s
attempts to vacate the Receiver Order; this Court should not reward the Debtor’s
attempt to collaterally attack that Order by abusing the Bankruptcy Code.

25.  Assecurity for the payment of the Mortgagee’s notes, the Debtor executed
the Loan Documents, which include assignments of leases and rents. The mortgages provide
that, in the event of a default, the Mortgagee: "shall be entitled, as a matter of right and without
regard to the adequacy of any security for the indebtedness secured hereby ( and without notice
in any action to foreclose this Mortgage and in such other actions or circumstances as may be
permitted by law), to the appointment of a receiver for the Mortgaged Property." See, Exhibit B,

April 22, 2018 Land Loan Mortgage at § 17(f), and April 22, 2018 Building Loan Mortgage at §
17(f).

26. Under the Loan Documents and N.Y. Real Property Law§ 254, the
Supreme Court properly entered the Receiver Order, and the Appellate Division properly denied
the Debtor’s demand that it vacate that order. See, e.g., Naar v. LJ. Litwak & Co., Inc., 260
A.D.2d 613 (2d Dep't 1999); Essex v. Newman, 220 A.D.2d 639 (2d Dep't 1995); Bank Leumi
Trust Co. of New York v. Lightning Park, Inc., 149 A.D.2d 692 (Ist Dep't 1995); 366 Fourth

Street Corp. v. Foxfire Enterprises, Inc., 540 N.Y.S.2d 489 (2d Dep't 1989).

27. Whether or not an order has been entered appointing a receiver before a
bankruptcy is filed, once a debtor files a voluntary bankruptcy petition, a mortgagee’s security
interest in rental income is protected by sections 363 and 552 of the Bankruptcy Code. Under
section 363(c)(2), a voluntary debtor may not use the rents, i.e. cash collateral, absent the

mortgagee’s consent or a bankruptcy court order.

8
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Docs Filed 08/23/19 Entered 08/23/19 14:30:01

28. In an involuntary bankruptcy the rules are different. Pending an order for
relief, the cash collateral rules do not apply. Section 303(f) of the Bankruptcy Code states that
an involuntary debtor is not subject to section 363 and its limitations on the use of cash

collateral, “except to the extent that the court orders otherwise.”

29. Coupled with section 543(a) of the Bankruptcy Code, which requires a
receiver to surrender control of a debtor’s property upon the filing of any bankruptcy petition —
voluntary or involuntary — a mortgagee loses all protection for its cash collateral upon the filing

of an involuntary petition.

30. Even though the Debtor desperately wants to avoid the Receiver taking
possession of the Property, the Debtor is exploiting this loophole to avoid filing its own
voluntary petition or consenting to Chapter || relief. Instead, the Debtor appears to have
orchestrated a sham involuntary petition to exercise unfettered use of the $200,000 of monthly

rental income and to pressure the Mortgagee into permitting the Debtor to forum shop.

31. | The best way to stop such misconduct is to grant the Mortgagee relief
under section 543(d) of the Bankruptcy Code excusing the Receiver from compliance with his

obligation to surrender his right to control the Property. !

 

| Alternatively, the Bankruptcy Court may find that the Receiver has the right to take possession notwithstanding the
Petition, following the finding of the District Court for the Eastern District of New York in French Bourekas Inc. v.
Turner, 199 B.R. 807, 815 (E.D.N.Y. 1996), that the filing of a Chapter 11 petition does not discontinue a
receivership. As stated in French Bourekas:

[S]ection 959 of 28 U.S.C. provides:

Except as provided in section 1166 of title 11,18 a trustee, receiver or manager appointed in any
cause pending in any court of the United States, including a debtor in possession, shall manage
and operate the property in his possession as such trustee, receiver or manager according to the
requirements of the valid laws of the State in which such property is situated, in the same manner
that the owner or possessor thereof would be bound to do if in possession thereof.

9
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Doc8 Filed 08/23/19 Entered 08/23/19 14:30:01

32.  Evenif this were a legitimate involuntary filing, if the Debtor intended to
dispute the involuntary petition, the Debtor would have no objection to the Receiver taking

possession because that will be the result if the Petition is dismissed.

33. If this were a legitimate involuntary filing, and the Debtor intended to
consent to the involuntary petition, the Debtor would have consented to order of relief already, as
the only way to improve its chances of avoiding the Receivership under section 543(a) of the

Bankruptcy Code.

34. | Insummary, this case presents itself under a cloud of Debtor misconduct
both pre-petition and post-petition. To protect the Property and its rental income pending the

outcome of this case, the Property should be controlled by a fiduciary with clean hands.

35. With a $38,000,000 Property and $200,000 of monthly rental income
hanging in the balance, this Court should follow the lead of the Supreme Court and the Appellate
Division, as well as the logic of Stern and Grossinger, and permit the Receiver to take possession
under section 543(d) of the Code to block the Debtor’s bad faith attempt to collaterally attack the

Receiver Order through a sham involuntary petition.

36. Ifthe Court is nonetheless unprepared to permit the Receiver to take
possession, the Court should at least require the Debtor to comply with section 363(f) of the
Bankruptcy Code and terminate the Debtor’s use of the $200,000 of monthly cash collateral

absent the Mortgagee’s consent or an order of this Court.

 

The New York State Supreme Court is certainly a “court of the United States.” Moreover, “the
provisions of 28 U.S.C. § 959(b) have always been applicable in bankruptcy matters.” | Colliers
on Bankruptcy { 3.04 at 3-205 (1993).

10
Case 1-19-44751-cec Doc13-1 Filed 08/29/19 Entered 08/29/19 13:11:17
Case 1-19-44751-cec Doc8 Filed 08/23/19 Entered 08/23/19 14:30:01

37. Again, this case has all the earmarks of a collusive involuntary petition
likely filed with the bad faith intention of creating the illusion of a contested matter to avoid the
obligations imposed on a voluntary debtor and to improperly pressure the Mortgagee. That alone

is good cause to terminate the Debtor’s use of cash collateral.
CONCLUSION

WHEREFORE, the Mortgagee respectfully requests that the Court enter an order
granting the relief requested herein, and that the Court grant such other relief as may be just and

proper.

Dated: New York, New York
August 23, 2019

BACKENROTH FRANKEL & KRINSKY, LLP
Attorneys for the Mortgagee

By: — s/Mark A. Frankel
800 Third Avenue
New York, New York 10022
(212) 593-1100

11
